DETAILED ACTION
Claims 48-64 are pending.
Claims 1-47 are cancelled.
This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Amendments have been made in this office action based on the applicant’s arguments to further clarify the rejections; however, the cited references used in the last office action still apply and have been maintained.  The examiner provides the following counter arguments.

ARGUMENT 1
First, it is noted that the claimed invention relates to radio link failure (RLF) detection in RRC_Connected mode where a communication link is established and RLC packets are being transmitted on the established link. In contrast, Lee relates to random access failures (RA). These scenarios are entirely different for the following reasons:

Reason 1:
In Lee, the RA preambles are not being transmitted on the established link and thus do not provide any indication of the link quality of the established radio link.  In a handover scenario, the established link may be dropped if the RA procedure fails because the UE is moving away from the serving cell. But the retransmissions of the preamble on carriers associated with the target cell provide no indication of link quality of the established link with the serving cell. Thus, Lee provides no indication how to monitor link quality of the established radio link.

Reason 2:
The reasons for RA failure in Lee may have nothing to do with radio link quality. Failure could be due, for example, to collisions with other UEs. The reason for having a limit on retransmissions is so that the UE can switch to a different carrier before it drops its radio link with the serving cell.

Reason 3:
 The RA procedure is a physical layer process and the counter is counting retransmission of the RA preamble on the physical layer. In contrast, the RLF procedure is an RLC layer procedure and the counter is counting retransmissions of RLC packets.

RESPONSE TO ARGUMENT 1
The examiner respectfully disagrees with the applicant’s arguments.  The applicant states that the invention relates to radio link failure (RLF) detection in RRC_Connected mode where a communication link is established and RLC packets are being transmitted on the established link. In contrast, Lee relates to random access failures (RA). The examiner notes that RRC_Connected mode feature is not present in the claims. Therefore this argument is moot.
The examiner also notes that the arguments above are focused on the secondary reference Lee. As this is a 103 Obviousness Rejection, the references cannot be considered in isolation.

Reason 1:
The applicant states that, in Lee, the RA preambles are not being transmitted on the established link and thus do not provide any indication of the link quality of the established radio link.  The examiner respectfully disagrees with applicant’s arguments. Here Lee is considered in isolation. The claim states “the method comprising: performing retransmissions of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers; monitoring retransmissions of a RLC data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers; and providing information indicative of a common Radio Link Failure (RLF)”. Jung teaches everything, except “commonly monitoring packet retransmissions using a single retransmission counter for the at least two UL carriers”.  Lee was not relied upon to teach “indication of the link quality of the established radio link”.   Jung teaches this aspect. Lee was relied upon to teach “monitoring the retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers”.   Additionally, the claims seem to fall short of clearly defining the feature “an indication how to monitor link quality of the established radio link”.  What aspect in the claim relates to providing an indication of how to monitor link quality of the established radio link?  There is no threshold/criteria set for the retransmission counter to determine link quality.  How does the number of retransmissions relate to link quality? Is it the indication of RLF failure that provides the indication of link quality for an established link.  In this instance, the RLF failure must be based on some threshold/criteria which is absent from the claims.

Reason 2:
The applicant argues that the reasons for RA failure in Lee may have nothing to do with radio link quality. Failure could be due, for example, to collisions with other UEs. The examiner respectfully disagrees with applicant’s arguments. As mentioned previously, this is a 103 obviousness rejection and Lee was not relied upon to teach all the features already taught by the primary reference Jung. Jung teaches all other aspects of the claim, including monitoring radio link quality. Lee was only relied upon to teach “commonly monitoring packet retransmissions using a single retransmission counter for the at least two UL carriers”. Therefore, this argument is moot.

Reason 3:
The applicant states “The RA procedure is a physical layer process and the counter is counting retransmission of the RA preamble on the physical layer. In contrast, the RLF procedure is an RLC layer procedure and the counter is counting retransmissions of RLC packet”. The examiner respectfully disagrees with applicant’s arguments. Again, as previously mentioned, the secondary reference Lee is being viewed in isolation.  The underlined portion is clearly taught by primary reference Jung.  Lee  was only relied upon to teach “commonly monitoring packet retransmissions using a single retransmission counter for the at least two UL carriers”. Therefore, this argument is moot.

ARGUMENT 2
In the Office Action, the Examiner contends that a person skilled in the art would consider Lee because it “provides a method for radio link control when a problem occurs in a radio link of a multi-component carrier system.” However, the problem addressed in Lee is RA failure, which can lead to radio link failure of an already established during a handover. It does not provide any method for determining the status of the established link. As noted above, a person skilled in the art would not expect to find a solution to the problem of detecting radio link failure in an established radio link in patents related to RA. It appears therefore, that the Examiner’s selection of Lee in the first place is based on hindsight. 

RESPONSE TO ARGUMENT 2
This argument is moot as the office action has been clarified/modified based on the applicant’s arguments.  Additionally, motivations to combine Jung and Lee have also been updated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-50, 57-59 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US Pub. 2016/0037579 (hereinafter Jung) in view of Lee et al., US Pub. 2011/0103328  (hereinafter Lee).

With respect to claim 48, Jung teaches a method in a user equipment (fig. 3, UE) for handling radio link failures (RLF), wherein the UE is connected to a radio communication network (fig. 3) by a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the method comprising:
performing retransmissions of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]);
monitoring retransmissions of a RLC data packet for all of the at least two UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]); and
providing information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]).
Jung teaches monitoring retransmissions of an RLC data packet for all of the at least two UL carriers and providing information indicative of an RLF, but is silent on “monitoring the retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers and providing information indicative of a common failure”. 
However, Lee teaches monitoring retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers (Fig. 10, Type 2 PTC; [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE.”;[0096], “Referring to FIG. 10, aggregated uplink carriers a UL CCi and a UL CCn are configured for a UE. The UE sets a PTC (TC) and a predefined threshold number (TN) which are common to both the UL CCi and the UL CCn S900. The MAC layer of the UE initializes the TC by setting it to 1”; See also [0097]-[0098] and claims 1-9 –(claim9 mentions common counter)) and providing information indicative of a common failure (Fig. 10, S1025 and S1030; [0099], “ And if the TC reaches the predefined TN, the RRC layer of the UE indicates a RA problem to the RRC layer of the UE S1025”; [0100], “When the RRC layer of the UE receives the RA problem from the MAC layer, the RRC layer performs the RRC connection re-establishment procedure by sending the RRC connection re-establishment request message to the BS S1030”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “monitoring the retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers and providing information indicative of a common failure”, as disclosed by Lee because it provides a method of using a single counter to count transmission/retransmissions across all configured aggregated uplink carriers in a multiple-component carrier system, thereby conserving system bandwidth/resources (See Lee: para [0094]; [0063]).


With respect to claim 57, Jung teaches a method in a base station (fig. 3, base station) for handling radio link failures (RLF), wherein the base station is connected to a User Equipment (UE) (fig. 3, UE) by one of a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the method comprising:
receiving, from the UE, information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]);
wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being monitored for both UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]).
Jung teaches receiving, from the UE, information indicative of an RLF, wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being monitored for both UL carriers, but is silent on “the information received from the UE is indicative of a common failure, wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers”.
However, Lee teaches “the information received from the UE is indicative of a common failure (Fig. 10, Type 2 PTC results in a common RLF in steps S1025 and S1030); [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE”; [0099], “ And if the TC reaches the predefined TN, the RRC layer of the UE indicates a RA problem to the RRC layer of the UE S1025”; [0100], “When the RRC layer of the UE receives the RA problem from the MAC layer, the RRC layer performs the RRC connection re-establishment procedure by sending the RRC connection re-establishment request message to the BS S1030”), wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers (Fig. 10, Type 2 PTC; [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE.”;[0096], “Referring to FIG. 10, aggregated uplink carriers a UL CCi and a UL CCn are configured for a UE. The UE sets a PTC (TC) and a predefined threshold number (TN) which are common to both the UL CCi and the UL CCn S900. The MAC layer of the UE initializes the TC by setting it to 1”; See also [0097]-[0098] and claims 1-9 –(claim9 mentions common counter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information received from the UE is indicative of a common failure, wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers”, as disclosed by Lee because it provides a method of using a single counter to count transmission/retransmissions across all configured aggregated uplink carriers in a multiple-component carrier system, thereby conserving system bandwidth/resources (See Lee: para [0094]; [0063]).


With respect to claim 63, Jung teaches a user equipment (fig. 3, UE) for handling radio link failures (RLF), wherein the UE is connected to a radio communication network (fig. 3) by a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the UE comprising:
processing circuitry (fig. 10, UE processor 1020; [0120]);
memory ([0099], UE must have memory involved in the executing of the protocol stack) containing instructions executable by the processing circuitry whereby the base station is operative to:
perform retransmissions of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]);
monitor retransmissions of a RLC data packet for all of the at least two UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]); and
provide information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]).
Jung teaches monitoring retransmissions of a RLC data packet for all of the at least two UL carriers and providing information indicative of an RLF, but is silent on “monitoring the retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers and providing information indicative of a common failure”. 
However, Lee teaches monitoring retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers (Fig. 10, Type 2 PTC; [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE.”;[0096], “Referring to FIG. 10, aggregated uplink carriers a UL CCi and a UL CCn are configured for a UE. The UE sets a PTC (TC) and a predefined threshold number (TN) which are common to both the UL CCi and the UL CCn S900. The MAC layer of the UE initializes the TC by setting it to 1”; See also [0097]-[0098] and claims 1-9 –(claim9 mentions common counter)) and providing information indicative of a common failure (Fig. 10, S1025 and S1030; [0099], “ And if the TC reaches the predefined TN, the RRC layer of the UE indicates a RA problem to the RRC layer of the UE S1025”; [0100], “When the RRC layer of the UE receives the RA problem from the MAC layer, the RRC layer performs the RRC connection re-establishment procedure by sending the RRC connection re-establishment request message to the BS S1030”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “monitoring the retransmissions of the data packet commonly for all of the at least two UL carriers using a single retransmission counter for the at least two UL carriers and providing information indicative of a common failure”, as disclosed by Lee because it provides a method of using a single counter to count transmission/retransmissions across all configured aggregated uplink carriers in a multiple-component carrier system, thereby conserving system bandwidth/resources (See Lee: para [0094]; [0063]).



With respect to claim 64, Jung teaches  a base station (fig. 3, base station) of a radio communications network (fig. 3) for handling radio link failures (RLF), wherein a UE (fig. 3, UE) is connected to the base station by one of a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the base station comprising:
processing circuitry (fig. 10, macro processor 1050; [0128]);
memory ([0035], base station must have memory involved in the executing of the protocol stack) containing instructions executable by the processing circuitry whereby the base station is operative to:
receive, from the UE, information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]);
wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being monitored for both UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]; [0106]).
Jung teaches receiving, from the UE, information indicative of an RLF, wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being monitored for both UL carriers, but is silent on “the information received from the UE is indicative of a common failure, wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers”.
However, Lee teaches “the information received from the UE is indicative of a common failure (Fig. 10, Type 2 PTC results in a common RLF in steps S1025 and S1030); [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE”; [0099], “ And if the TC reaches the predefined TN, the RRC layer of the UE indicates a RA problem to the RRC layer of the UE S1025”; [0100], “When the RRC layer of the UE receives the RA problem from the MAC layer, the RRC layer performs the RRC connection re-establishment procedure by sending the RRC connection re-establishment request message to the BS S1030”), wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers (Fig. 10, Type 2 PTC; [0094], “In another embodiment, a PTC is common to all configured uplink CC for a UE. This is a type 2 PTC. According to type 2 PTC, a UE maintains one PTC applied to all of the configured CC for the UE.”;[0096], “Referring to FIG. 10, aggregated uplink carriers a UL CCi and a UL CCn are configured for a UE. The UE sets a PTC (TC) and a predefined threshold number (TN) which are common to both the UL CCi and the UL CCn S900. The MAC layer of the UE initializes the TC by setting it to 1”; See also [0097]-[0098] and claims 1-9 –(claim9 mentions common counter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information received from the UE is indicative of a common failure, wherein the common failure is a result of monitoring the retransmissions of the data packet commonly for both UL carriers using a single retransmission counter for the at least two UL carriers”, as disclosed by Lee because it provides a method of using a single counter to count transmission/retransmissions across all configured aggregated uplink carriers in a multiple-component carrier system, thereby conserving system bandwidth/resources (See Lee: para [0094]; [0063]).



With respect to claim 49, Jung teaches wherein the UE provides information indicative of a RLF: with information identifying the UL carrier affected by the RLF, if the UE is configured to separately monitor the retransmissions for the at least two UL carriers ([0121], “That is, the UE processor 1020 may determine whether the macro cell RLF situation occurs through monitoring the radio link of the macro cell and determine whether the macro cell RLF situation occurs through the RLC PDU retransmission count for the macro cell. Further, the UE processor 1020 may determine whether the small cell RLF situation occurs through monitoring the radio link of the small cell and determine whether the small cell RLF situation occurs through the RLC PDU retransmission count for the small cell”; [0123], “In addition, the UE processor 1020 generates the small cell RLF indicator when the small cell RFL is detected. The small cell RLF indicator is information indicating that the RLF situation occurs in the small cell radio link”; [0129], “The macro receiving unit 1040 receives the small cell RLF indicator from the UE”).  Jung is silent on “else without information identifying the UL carrier that is affected by the failure, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers”.
However, Lee teaches else without information identifying the UL carrier that is affected by the failure, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers  (Fig. 10, step 1025 and S1030; [0099]-[0100], failure message does not indicate UL carrier for Type 2 PTC).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “else without information identifying the UL carrier that is affected by the failure, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers”, as disclosed by Lee because it provides an effective method of flexibly monitoring aggregated uplink carriers in a multiple-component carrier system.



With respect to claim 50, Jung teaches wherein the UE is configured to perform: commonly counting RLC retransmissions associated to all of the at least two of the plurality of UL carriers for reporting the common RLF; and/or 
separately counting RLC retransmissions associated to each of the at least two of the plurality of UL carriers, for reporting the RLF of a separately affected UL carrier ([0070], “The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; [0071], monitoring the radio link of the macro cell using RLC PDU retransmission count for the macro cell; [0072], monitoring the radio link of the small cell using RLC PDU retransmission count for the small cell).




With respect to claim 58, Jung teaches wherein the base station receives, from the UE, information indicative of a RLF: with information identifying the UL carrier affected by the RLF, if the base station has configured the UE is configured to separately monitor the retransmissions for each of the at least two UL carriers ([0121], “That is, the UE processor 1020 may determine whether the macro cell RLF situation occurs through monitoring the radio link of the macro cell and determine whether the macro cell RLF situation occurs through the RLC PDU retransmission count for the macro cell. Further, the UE processor 1020 may determine whether the small cell RLF situation occurs through monitoring the radio link of the small cell and determine whether the small cell RLF situation occurs through the RLC PDU retransmission count for the small cell”; [0123], “In addition, the UE processor 1020 generates the small cell RLF indicator when the small cell RFL is detected. The small cell RLF indicator is information indicating that the RLF situation occurs in the small cell radio link”; [0129], “The macro receiving unit 1040 receives the small cell RLF indicator from the UE”). Jung is silent on “else without information identifying the UL carrier that is affected by the failure, if the base station has configured the UE to commonly monitor the retransmissions for the at least two UL carriers”.
However, Lee teaches else without information identifying the UL carrier that is affected by the failure, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers  (Fig. 10, step 1025 and S1030; [0099]-[0100], failure message does not indicate UL carrier for Type 2 PTC).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “else without information identifying the UL carrier that is affected by the failure, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers”, as disclosed by Lee because it provides an effective method of flexibly monitoring aggregated uplink carriers in a multiple-component carrier system.



With respect to claim 59, Jung teaches wherein the base station configures the UE to perform: commonly counting RLC retransmissions associated to all of the at least two of the plurality of UL carriers for reporting the common RLF; and/or 
separately counting RLC retransmissions associated to each of the at least two of the plurality of UL carriers, for reporting the RLF of a separately affected UL carrier ([0070], “The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; [0071], monitoring the radio link of the macro cell using RLC PDU retransmission count for the macro cell; [0072], monitoring the radio link of the small cell using RLC PDU retransmission count for the small cell).




Claims 51-55 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lee and further in view of Dudda et al., W0 2014/111499  (hereinafter Dudda).


With respect to claim 51, Jung in view of Lee is silent on “wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer; or else triggering an access to a Random Access Channel (RACH) on the SUL carrier indicating the failure; or signaling to the network that the data RLC transmission gets stuck on the primary carrier”.
However, Dudda teaches wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer (page 24, lines 8-11; fig. 7, step 784; page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jung-Lee system to include the feature “wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. When the assisting cell  becomes the source cell because its quality is acceptable to the network, this switch may not involve an RRC-reconfiguration in the UE (See Dudda: lines 20-26).


With respect to claim 52, Jung teaches wherein triggering the SR transmission on the SUL carrier is only performed if the downlink channel quality is below a certain threshold ([0051], “The occurrence of the RLF means a state in which a status of the radio link deteriorates, and as a result, it is difficult to receive a message. The RLF may occur due to a coverage hole of the corresponding base station or a channel status which deteriorates during the handover. For example, the RLF may be determined based on a receiving rate of a physical downlink control channel (PDCCH)”; See also [0052]-[0053]).


With respect to claim 53, Jung in view of Lee is silent on “wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment”.
However, Dudda teaches wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jung-Lee system to include the feature “wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 


With respect to claim 54, Jung  in view of Lee is silent on “wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station.”.
However, Dudda teaches wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jung-Lee system to include the feature “wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 


With respect to claim 55, Jung in view of Lee is silent on “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”.
However, Dudda teaches wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jung-Lee system to include the feature “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 


With respect to claim 60, Jung in view of Lee is silent on “wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer; or else receiving an access to a Random Access Channel (RACH) on a Supplementary UL (SUL) carrier indicating the failure”.
However, Dudda teaches wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer (page 24, lines 8-11; fig. 7, step 784; page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jung-Lee system to include the feature “wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. When the assisting cell  becomes the source cell because its quality is acceptable to the network, this switch may not involve an RRC-reconfiguration in the UE (See Dudda: lines 20-26).


With respect to claim 61, Jung in view of Lee is silent on “wherein the base station configures the UE to select a cell based on one of the following criteria: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”).
However, Dudda teaches wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined  Jung-Lee system to include the feature “wherein the base station configures the UE to select a cell based on one of the following criteria: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 

Allowable Subject Matter
Claims 56 and 62 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        9/02/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477